DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/26/22. No claims have been amended. New claim 8 has been added. Claims 5 – 7 are withdrawn due to a restriction requirement. Claims 1 - 4 and 8 are now actively pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 5/26/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
	Claims 1 - 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (WO 2015/186828, using US 2018/0327561 as equivalent) alone and/or in view of USUI et al (US 2004/0059064).
The rejection is maintained as per reasons of record as discussed in the previous office action of 3/3/22 and is incorporated herein:
The claims are drawn to a composition for an intended use of modifying a surface of a product made of polyethylene.
Claims 1 – 3 and 8: YAO discloses (see entire document) a surface modifying composition for modifying a product made of ultra-high molecular weight polyethylene [as claimed], the composition comprising a block copolymer comprising a first monomer and a second monomer [as claimed] and a dispersion medium [reading on the claimed solvent] (abstract, figs 1 and 3, [0007]-[0010], [0018]-[0019], [0026], [0055]).
The first monomer is selected from behenyl acrylate, stearyl acrylate, hexadecyl acrylate, and lauryl acrylate ([0022]) [as per claim 2].
The second monomer is selected from 2-(dimethylamino)ethyl acrylate, 2-(dimethylamino)ethyl methacrylate, 2-(diethylamino)ethyl acrylate, 2-(diethylamino)ethyl methacrylate, 2-(tert-butylamino)ethyl acrylate, 2-(tert-butylamino)ethyl methacrylate, N,N-dimethylacrylamide, N,N-diethylacrylamide, and N,N-dimethylaminopropyl acrylamide ([0023]) [as per claim 3].

YAO discloses that the dispersion medium/solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, and can include, for example, butyl acetate, alcohols, acetone, C1-C5 ketones, ether, tetrahydrofuran, and so on ([0026]). YAO’s examples use butyl acetate as the solvent ([0038], [0053]) [wherein butyl acetate has a boiling point of 126oC, reading on the claimed 100oC or more]. YAO is silent regarding the claimed solvents explicitly.
However:
 It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and further, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. Accordingly, barring new and unexpected results, it would have been obvious to one of ordinary skill in the art to have replaced YAO’s solvent with any known dispersion medium/solvent for the disclosed polymers, through routine experimentation, since YAO discloses that the solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, and gives examples of a solvent having a MP of greater than 100oC, and have thus arrived at any of the very broadly claimed solvents which includes alkane, cycloalkane, dicycloalkane, aromatic or nitro-based solvents.
In addition:
USUI discloses (see entire document) an adherent resin that has excellent adhesion to a high density polyethylene substrate and has satisfactory solubility in aromatic and nonaromatic solvents. The resin comprises, among other acrylates, laurel (meth)acrylate and stearyl (meth)acrylate [as claimed] mixed with polyolefin (abstract, [0001], [0015], [0018], [0025], [0029]-[0032], [0067]). 
The solvent is selected from aromatic solvents such as toluene and xylene, aliphatic solvents such as cyclohexane, heptane, decane [as claimed], ester solvents such as butyl acetate and ethyl acetate, alcohols, ketones, or mixtures thereof ([0044]).
Since USUI’s solvents are the same as claimed, they will necessarily have a boiling point of 100oC or more.  Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
USUI discloses that the adherent resin has excellent solubility into the disclosed solvents and is capable of adhering to the polyethylene substrate without the use of surface treatment with corona, plasma, etc. for improved adherence ([0012], [0025]), and USUI demonstrates that a resin made without an acrylate will not be soluble in the solvents (examples, comparative example 1, table 1) and will not have adherence to a high density polyethylene substrate (tables 2 and 3).
It would have been obvious to one of ordinary skill in the art to have replaced YAO’s solvent, such as butyl acetate, alcohols or acetone with USUI’s aromatic solvent, alkane solvent, or cycloalkane solvent, since YAO discloses that the solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, while USUI discloses that YAO’s butyl acetate, alcohols and acetone solvents as well as aromatic, alkane and cycloalkane solvents are interchangeable and that they provide excellent solubility for the acrylate-containing resins and make it capable for said resins to adhere to the polyethylene substrate without the use of surface treatment with corona, plasma, etc. for improved adherence. It has been settled that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and that the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
Moreover, the present claims contains a preamble limitation of intended use of the composition to modify a surface of a product made of polyethylene. 
This limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such. The disclosed composition is necessarily capable of the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed in the reference, wherein YAO in view of USUI discloses the claimed composition comprising the claimed copolymer and the claimed solvent. 
If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967), In re Otto, 136 USPQ 458, 459 (CCPA 1963), In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Nonetheless, both YAO and USUI disclose that the composition is used to modify the surface of a high density polyethylene substrate, as claimed.

Claim 4: YAO discloses that the copolymer is a block copolymer ([0019], [0025]) [as claimed]. The copolymer is exemplified in figures 1 and 3, wherein the first monomer has “n” repeating units, but YAO is silent regarding the value of “n”, and therefore the molecular weight of a block of the first monomer. However, YAO discloses that the monomers of the copolymer afford various properties to the surface of the polyethylene, such as adhesiveness, water-repellency, absorptivity to metal ions, and hydrophobicity ([0008], [0027]). Accordingly, it would have been obvious to one of ordinary skill in the art to have made a block copolymer with the desired molecular weight for the blocks, through routine experimentation, to allow for the desired amount of adhesiveness, water-repellency, absorptivity to metal ions, and hydrophobicity to the base PE material, further noting that YAO is silent regarding the value of “n”, thus indicating to be open to any number of repeating units/molecular weight. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 

Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. 

Applicant submits that USUI discloses a modified polyolefin resin with improved adherence to the surface of a substrate, such as a nonpolar thermoplastic resin; that the modified substrate includes polyolefin resin graft modified with unsaturated polycarboxylic acid or its derivative and methacrylic ester; that the modified polyolefin is 98.8-50% polyolefin; that in contrast the polymer of the instant claims is not a polyolefin or modified polyolefin but a product made of high density or ultrahigh density polyolefin with merely a target for its surface to be modified by the copolymer of the instant invention; that thus the copolymer as claimed does not behave equivalently in a dispersion medium as USUI.
Applicant’s argument  has been considered but is not persuasive:
Claim 1 is a broadly claimed composition comprising any generic copolymer comprising any aliphatic group and any amino or epoxy or ether group and vast numbers of possible solvents selected from any alkane or cycloalkane or dicycloalkane or aromatic or nitro-based solvents with boiling points of 100oC and above.
Claim 1 recites a preamble of an intended use of this broadly claimed composition as a surface modifying composition to modify the surface of a formed product made of  HDPE or UHDPE.
The preamble limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such. It has been settled that if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967), In re Otto, 136 USPQ 458, 459 (CCPA 1963), In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Even though the preamble recites an intended use of the composition, YAO nonetheless discloses the claimed intended use of the composition to modify the surface of a product made of ultra-high molecular weight polyethylene, as claimed.
USUI has been introduced to show that the solvent used by YAO is interchangeable with the claimed solvent. USUI, nonetheless, also discloses that the composition comprising a polymer and solvent is used to modify the surface of a product made of high density polyethylene.
Regarding Applicant’s remarks, Applicant seems to be confusing the polymer of the composition with the polymer of the substrate in ISUI and in comparing them with instant claim 1. 
The primary reference of YAO discloses the claimed copolymer of claims 2-3.
YAO further discloses that the solvent for the composition is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, thus leaving it open to one of ordinary skill in the art to choose the desired solvent. YAO’s examples disclose a solvent that has a BP that is higher than 100oC, thus broadly indicating a desired BP.
Given that YAO teaches that any solvent can be used as long as it allows for the dispersion of the copolymer onto the substrate, it gives one of ordinary skill in the art the motivation to use any solvent, through routine experimentation. 
It has been settled that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99.
It has been further settled that the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.
Moreover, ISUI gives guidance to one of ordinary skill in the art on choosing from various solvents - between solvents disclosed by YAO and solvents claimed in claim 1, as interchangeable solvents. 
ISUI discloses  a composition comprising a polymer and a solvent. Although the polymer comprises polyolefin, it also comprises acrylates, such as the claimed laurel acrylate and stearyl acrylate. 
ISUI demonstrates that polymers that do not contain the acrylates are not soluble in the claimed solvents, namely aromatic, cycloalkane and alkane solvents (see examples, comparative example 1, and table 1) and will not have adherence to a high density polyethylene substrate (tables 2 and 3).
Accordingly, one of ordinary skill in the art looking at ISUI would thus be motivated to use aromatic, cycloalkane and alkane solvents as the solvent in YAO’s composition, in lieu of YAO’s butyl acetate, alcohols and acetone which ISUI discloses to be  interchangeable, wherein YAO discloses to use a solvent with good dispersion capability of a polymer comprising acrylates for the same purpose disclosed by both references of modifying the surface of a high density polyethylene substrate.

Applicant submits that USUI does not establish prima facie obviousness because it would not sufficiently direct the skilled artisan to incorporate the claimed solvents.
Applicant’s argument is not persuasive:
ISUI demonstrates that polymers that do not contain the acrylates are not soluble in the claimed solvents, namely aromatic, cycloalkane and alkane solvents (see examples, comparative example 1, and table 1) and will not have adherence to a high density polyethylene substrate (tables 2 and 3).
Accordingly, one of ordinary skill in the art looking at ISUI would thus be motivated to use aromatic, cycloalkane and alkane solvents as the solvent in YAO’s composition, in lieu of YAO’s butyl acetate, alcohols and acetone which ISUI disclose to be  interchangeable, wherein YAO discloses to use a solvent with good dispersion capability of a polymer comprising acrylates for the same purpose disclosed by both references of modifying the surface of a high density polyethylene substrate.

Applicant submits that  YAO discloses a number of desired properties of a modified surface in [0008] and [0027], but such references are not directed to the invention as claimed, i.e. with a dispersion medium, but to a polymer treated with the modified copolymer, and they reference the properties to the type of the block copolymer, not to the dispersion medium; that the Office has not shown how YAO would provide any direction of how the inventive composition would be modified to produce such properties such as by selection of a different dispersion medium with a particular boiling point; that although YAO’s butyl acetate has high boiling point, the Office has not shown how YAO would identify a boiling point of 100oC or more as a feature to include in a different, unlisted dispersion medium.
Applicant’s argument is not persuasive:
Regarding Applicant’s argument that while YAO discloses a number of desired properties of a modified surface in [0008] and [0027], such references are not directed to the invention as claimed, i.e. with a dispersion medium, but to a polymer treated with the modified copolymer - -  it is unclear what Applicant is trying to purvey. Both YAO and the present claim recite a composition comprising a copolymer and a solvent, wherein the composition has an intended use of modifying the surface of a high density polyethylene substrate. As such, when the composition is applied to the surface of the substrate, it will modify said surface. The modification depends on the copolymer and solvent used to make the composition. In turn, the properties of the surface treated substrate depends on the properties of the composition (i.e. copolymer and solvent) used to modify said surface.
Paragraph [0008] and [0021] of YAO explicitly disclose that the properties of the surface modified substrate depends on the type of polymer used; and YAO discloses that the dispersion medium is not particularly  limited but is selected from a dispersion media that can disperse the block copolymer  ([0025]). In other words, if the solvent is not good at dispersing the copolymer, said copolymer is not going to be good at modifying the surface of the substrate, and none of the disclosed desired properties would be realized. In summary, and understandably, the properties of the surface modified substrate depends on the properties of polymer and solvent used.
It seems that a great number of solvents are good at dispersing YAO’s and the claimed copolymer. Instant claim 1 names any of an alkane, cycloalkane, dicycloalkane, aromatic and nitro-based solvents. Having a boiling point of at least 100oC still retains a vast  number of possible solvents and is not very limiting. Likewise, YAO discloses a list of possible solvents and, even more, discloses that any solvent that can act as a good dispersant to the copolymer can be used, thus motivating a person of ordinary skill in the art to use any solvent though routine experimentation. Likewise, USUI discloses both YAO’s and the claimed solvents as solvents for polymers that comprise (meth)acrylates to form a composition that can be used to modify high density polyethylene substrates. 
YAO in view of USUI discloses the claimed solvents. Since USUI’s solvents are the same as claimed, they will necessarily have a boiling point of 100oC or more.  Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765